Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 07/25/2022 is acknowledged. Claims 1, 4, 6 and 9 have been examined. 

	CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information measurement unit”, “control unit”, and “voice prompt unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, as discussed in the 112f interpretation, the claim recites “information measurement unit”, “control unit”, and “voice prompt unit”. 
First, for the “information measurement unit”, the claim recites “a rear radar and a side radar”. However, it is not clear whether those recited two radars are the all the components of the unit to perform the claimed functional of “measures the distance between the ready-for-loading vehicle and the rear radar, carriage size information, and a deviation angle of a parking position of the ready-for-loading vehicle from the predetermined parking area”. A person with ordinary skill in the art would require further structure to perform the claimed functionals and the claim is silent about the sturctures.
Furthermore, there is no structural support for those recited units in the specification of instant application.
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Below is the capture of relevant MPEP section regarding recited claim limitation of “means for”. 
2181    Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation [R-10.2019]

II.    DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b).
Claim 1 further recites situational claim limitations of “when the ready-for-loading vehicle is approaching”, “when a value of the predetermined parking distance is within a predetermined range” and “after the ready-for-loading vehicle stops”. However, it is not clear whether the applicant try to claim related structure/structural combinations to distinguish each situation such as a processor with proper algorithm, or merely reciting random possible random situation which is supposed to figure it out by an operator (i.e., human).  
For the purpose of examination, above recited limitation would be intended use of a control unit or a processor. 
As to claim 4, the claim recites “a measurement process is as follows: the rear radar scans the ground, a bottom of the rear fender, the rear fender, a top of the rear fender, part of the floor, the front fender, and a top of the front fender in order, and it is assumed that a set Y={yl,y2...y274} represents vertical distance values acquired by the rear radar during one frame of data; first, determining a vertex of the rear fender, wherein data is taken in a forward direction; starting from yl, the first point at which the y value decreases by more than 100 mm is found, and then a point previous to the found point is determined as the vertex of the rear fender, and the y value at this time is a top height of the rear fender; then, determining the floor, wherein starting from the vertex of the rear fender, five points are taken in each loop; when errors between the y values of five adjacent points are within ±20 mm, an average y value of these five points is used as a height of the floor; lastly, obtaining the height of the rear fender based on the top height of the rear fender and the height of the floor.”
However, the claim is not clear whether the recited measurement process being done by algorithm which is stored in memory to be executed by a processor to cause the process or not. 
For the purpose of the examination, it would be interpreted that the claim requires a processor and a memory to store an algorithm when it is executed by the processor to cause the claimed scanning process. 
However, proper amendment is required.
Dependent claims 4, 6 and 9 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed in above 112 f interpretation and 112 b rejection, the recited limitations of “information measurement unit”, “control unit”, and “voice prompt unit” call for the interpretations under 112f and do not have any structural support disclosed. 
Furthermore, the specification fails to disclose sufficient corresponding structure such as Computer and the algorithm to perform the claimed functionalities. 
As a result the claim also lacks written description requirement. 
Below is the capture of relevant MPEP section. 
2181    Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation [R-10.2019]

IV.    DETERMINING WHETHER 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, FIRST PARAGRAPH SUPPORT EXISTS

When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a)..
Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph.
Dependent claims 4, 6 and 9 are also rejected based upon their dependencies on the claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ANDREA (WO2017108201 hereinafter Andrea) in view of Qian et al. (CN101138867A hereinafter Qian) and Nagy et al. (US 20140333472 hereinafter Nagy). 
As to claim 1, Andrea teaches a vehicle measurement system (title) for an automatic conveyor, wherein the system is configured to measure parking position information of a ready-for-loading vehicle (“After reaching the dock (3), the minimum distance complies with the rule, the motor vehicle (1) is automatically stopped and the brake is controlled by the control centre (10) on the loading dock (3) inside the warehouse (2)”), the ready-for-loading vehicle has a carriage consisting of a front fender, a rear fender, a front side fender, a rear side fender, and a floor (it is standard to   have those fenders and floor for a loading vehicle like FIG. 3 of Andrea furthermore the italicized limitations are material worked upon type limitation and Examiner’s notes for the limitations regarding material worked upon. 
MPEP 2115    Material or Article Worked Upon by Apparatus [R-07.2015]
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS  
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).)
and the system comprises: 
an information measurement unit (8 in FIG. 3), disposed at a position higher than the ready-for-loading vehicle (FIG. 3) and comprising two radars (“- a radar (8) that detects the position of the motor vehicle (1)” and “a radar (13) that detects motion and therefore the speed of the forklift truck used for loading/unloading operations”): 
a rear radar (8 in FIG. 3) and
a control unit (10 control center), configured to control the information measurement unit and the voice prompt unit (“the control centre (10) detects that the door (12) and the ramp (9) are properly positioned and, once correct positioning is ascertained, changes the signal of the traffic lights (11) and sends a signal to the device of the warehouseman (7), who can start the operations of loading/unloading from the motor vehicle (1), while the radar (13) is activated and has the task of checking the speed the forklift during operations”); wherein 
when the ready-for-loading vehicle is approaching, a sensor (6 in FIG. 3) measures a distance between it and the ready-for-loading vehicle in real time as a predetermined parking distance (“the backup sensor (6) notifies the control centre (10) that the motor vehicle (1) is positioned at the minimum distance from the dock (3) in accordance with rule”); 
when a value of the predetermined parking distance is within a predetermined range, the control unit controls the voice prompt unit to send a voice prompt for parking (“centre (10) takes control of the controller of the brakes and suspension (5) and sends a signal to the device the driver (4) and to the device of the warehouseman (7) that the operations of approaching the dock (3) have been completed successfully”);
and after the ready-for-loading vehicle stops, the information measurement unit measures the distance between the ready-for-loading vehicle and the rear radar, from the predetermined parking area (“the vehicle (1) it is gradually braked to prevent the driver from approaching rapidly; a backup sensor (6) placed in the rear checks that there are no obstacles and detects the distance from the dock (3)). 
While Andrea did not explicitly disclose to use Rear radar to measures distance between it and the vehicle still Andrea discloses Radar measures the position of the vehicle a radar (8) that detects the position of the motor vehicle “) and “known in the art technique of rear radar being used to the measurement (“- The ON-VEHICLE BRAKING DEVICES disclosed in patent EP2489531 B l . The known on- vehicle braking devices, such as: BPW, Wabco and Handex, are activated when backing up; radar detects the minimum distance from the dock”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Andrea by using Radar for the distance measurement the benefit including fast and continuous detection while the object is moving. 
However, Andrea does not explicitly disclose laser radar, a side radar, a voice prompt unit, configured to send a voice prompt the control unit controls the voice prompt and measures carriage size information, and a deviation angle of a parking position of the ready-for-loading vehicle. 
Qian teaches a voice prompt unit, configured to send a voice prompt the control unit controls the voice prompt (“The voice horn 3 is disposed above the transport vehicle 12, and is connected to the CPU processing chip 4 of the system controller 1 through the voice interface chip 6. Before use, the pre-recorded voice file is stored in the Flash in the CPU processing chip 4, The voice horn 3 is commanded by the system controller 1 for playback when needed”) and measuring carriage size information (“Since the natural stacking angle of the asphalt concrete is constant, the displacement of the movement can be derived from the change in the distance collected during the movement. Let the distance change be ΔL, and the natural stacking angle of asphalt concrete is θ, then the lateral displacement ΔD of the transport vehicle is: ΔD=ΔL×tgθ
The system controller has calculated the moving step of the transport vehicle according to the size of the transport vehicle, the maximum loading height”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Andrea by having a voice prompt unit, configured to send a voice prompt the control unit controls the voice prompt and measures carriage size information for the benefit including providing a distinguishable and high attentive signal to the driver and the operator while they are occupied with visual recognition to surroundings. 
Still lacking the limitation such as uses of laser radar and a side radar. 
Nagy teaches laser radar ([0046]) and a side radar (Tx in Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Andrea by having uses of laser radar and a side radar for the benefit including providing faster and high sensitive measurement result by using laser radar and providing versatile views of the vehicle for the safety of the vehicle and surroundings. 
While modified system of Andrea still lacking the limitation of measuring a deviation angle of a parking position of the ready-for-loading vehicle, the limitation is an intended use of Radar. 
Remarks regarding functional language:
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations are understood to be functional (i.e. measuring a deviation angle of a parking position of the ready-for-loading vehicle):
The limitation describes purpose, function, operation, or intent -of-use the position detecting Radar. However, the claim does not disclose a sufficient structure which supports the function. Since Andrea shows an identical structure as claimed, namely a Position detecting Radar (“a radar (8) that detects the position of the motor vehicle (1)”), the Examiner submits that the position detecting Radar is capable of producing the claimed results.  If Applicant is of the opinion that Andrea’s position detecting Radar is not capable of producing the same results, the examiner submits that the claim does not recite essential structure to support the claimed function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Andrea by having measuring a deviation angle of a parking position of the ready-for-loading vehicle for the benefit including providing versatile views of the vehicle for the safety of the vehicle and surroundings and further guidance for the properly aligned loading and unloading. 
Allowable Subject Matter
Claims 4 and 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 4, none of the prior art alone or in combination disclose or teach of a carriage size further comprises a height of the rear fender, and a measurement process is as follows: the rear radar scans the ground, a bottom of the rear fender, the rear fender, a top of the rear fender, part of the floor, the front fender, and a top of the front fender in order, and it is assumed that a set Y={yl,y2...y274} represents vertical distance values acquired by the rear radar during one frame of data; first, determining a vertex of the rear fender, wherein data is taken in a forward direction; starting from yl, the first point at which the y value decreases by more than 100 mm is found, and then a point previous to the found point is determined as the vertex of the rear fender, and the y value at this time is a top height of the rear fender; then, determining the floor, wherein starting from the vertex of the rear fender, five points are taken in each loop; when errors between the y values of five adjacent points are within ±20 mm, an average y value of these five points is used as a height of the floor; lastly, obtaining the height of the rear fender based on the top height of the rear fender and the height of the floor along with other limitations in the claim. 
As to claim 6, none of the prior art alone or in combination disclose or teach of
“the laser radar performs active photoelectric laser measurement based on the Time-of-Flight principle, and parameters of the laser radar are as follows: a longest measurement distance is 65 meters, a maximum quantity of measurement points on a plane is 274, a measurement angle is 96 degrees, and an angular resolution is 0.3516” along with other limitations in the claim. 
Claim 9 is indicated allowable based upon its dependencies on the claim 4.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886